Exhibit 10.21

 [ex10_211.gif]    Chinachem Group

7th July 2006
 


NCN Group Management Limited
By Hand & By Fax
c/o China Peak Holdings Limited
Fax No.: 2295 6977
Suite 2102, 21st Floor
 
Chinachem Century Tower
 
178 Gloucester Road
 
Wanchai
 
Hong Kong
 

 
Attn : Miss Chan
 
Dear Sirs,
 
Re  :
The whole of 21st Floor, Chinachem Century Tower, 178 Gloucester Road, Wanchai.
Hong Kong.



 
We refer to your interest in leasing of the above property and are pleased to
set out herewith the terms and conditions which the Landlord would be willing to
offer :-
 
1.
Landlord
:
Cheong Ming Investment Company Limited
       
2.
Tenant
:
NCN Group Management Limited
       
3.
Premises
:
The whole of 21st Floor, Chinachem Century Tower
       
4.
Area
:
3,500 sq. ft. gross
       
5.
Term of Tenancy
:
3 years
       
6.
Commencement Date
:
15th November 2006
       
7.
Monthly Rent
:
HK$70,000.00 per calendar month.
       
8.
Rent free period
:
No rent and air-conditioning charge will be charged for the 1st, 2nd months and
rent free only for the 19th, 36th month of the term mentioned above. However,
the rent free period will not be free of any other outgoing that Tenant
covenants to pay under the Tenancy and shall be paid up in full upon signing of
the Tenancy Agreement. If the Tenant commence business, the air-conditioning
charge will become payable.



 
Top Floor, Chinachem Golden Plaza, 77 Mody Road, Tsimshatsui East, Kln. Fax:
(852) 23113258 Tel: 27398811
 

--------------------------------------------------------------------------------


 

 [ex10_212.gif]    Chinachem Group



9.
Management Fee
:
The initial charge for management fee will be HK$1.50 per square foot gross per
calendar month which sum shall be subject to review based upon increase in the
costs of service provided.
     
 
10.
Air-conditioning :
The initial charge for air-conditioning charge will be HK$2.00 per square foot
gross per calendar month which sum shall be subject to review based upon
increase in the cost of supply.
     
Normal operation hour will be as follows : -
 
 
         
Monday – Friday             8:30 a. m.     to     6:00 p. m.
     
Saturdays                          8:30 a. m.     to     1:30 p. m.
     
Sundays & Public
     
Holidays                                                 NIL
       
11.
Additional
Air-conditioning
:
The charge for additional air-conditioning services outside normal operation
hour requested by the Tenant shall be at such rate as shall be determined by the
Landlord according to the costs of supply.
       
12.
Government Rates :
Government rates will be charged to the Tenant's account quarterly in advance,
and prior to formal assessment by Rating and Valuation Department will be
charged at 5% on rental payable per month, any adjustment necessary will be made
upon such formal assessment.
       
13.
Deposit :
The following deposit shall be payable by the Tenant : -
             
1)     Upon signing of this Letter of Offer
     
         a)    One month's rent
 
 
         
2)     Upon signing of the Tenancy Agreement :-
     
         a)    Two months' rent
     
         b)    Three months' management fee
     
         c)    Three months' air-conditioning charge
         
 
 
The deposit may have to be topped-up by Tenant from time to time such that it
maintains an amount equivalent to three months' rent, management fee and
air-conditioning charge.
       
14.
Advance Charges :
All payments of rent, management fee and air-conditioning charge shall be
payable monthly in advance on the 1st day of each calendar month and the rates
shall be payable quarterly in advance on the 1st day of January, April, July and
October throughout the term of Tenancy. The first of such payments shall be
payable upon signing of the Tenancy Agreement.
       
15.
User :
The use of the premises will be restricted to office use only.

 

--------------------------------------------------------------------------------


 

 [ex10_212.gif]    Chinachem Group

 
16.
Fitting Out  
:
The Tenant shall not commence any fitting out works to the said premises without
the prior written approval by the Landlord of plans and specifications submitted
by the Tenant.
        17. Decoration Deposit     :
The Tenant shall pay a decoration deposit in a sum of HK$17,500.00 upon
execution of the Lease. The decoration deposit will be refunded after deduction,
if any, to the Tenant after completion of his fitting our works.
        18.
Nominated Contractor
:
All electrical wiring installations and fitting from the building meter room to
the Tenant's meter and/or main MCB switch, all alteration works relating to
plumbing and drainage, air-conditioning structural and fire services within the
premises shall use the Landlord's nominated contractors and all costs will be
born by the Tenant.
        19. Cleaning Contractor     :
The Tenant shall be responsible for the general cleaning service to the interior
of the demised premises and to appoint only such cleaning contractor approved by
the Landlord or to employ his own employee for the cleaning of the premises.
        20. Signage :
The Tenant shall not affix or display within or outside the premises any
writing, sign, poster, flag or other device notice whether illuminated or not
which may be visible from outside of the premises without writing consent by the
Landlord.
        21. Name of Building       :
The Landlord reserves the right to name or rename the Building with any such
name or style as it in its absolute discretion may determine and at any time and
from time to time to change alter substitute or abandon any such name provided
that the Landlord shall give the Tenant and the Postal and other relevant
Government Authorities not less than three months' notice of its intention to do
so.
        22. Landlord's Provision  :
The Landlord agrees to provide the materials of ceiling grills, ceiling tiles,
light boxes, sterling carpet without installation to the Tenant in our standard
quantities upon the Tenant's request not later than 14th December 2006. All
material shall be picked up at the Landlord's warehouses at different places.
Should the Tenant request the delivery all costs will be borne by the Tenant.
        23. Alterations to Building :
The Landlord reserves the right from time to time to improve extend add to or
reduce the common areas and/or the common facilities of the Building or any part
thereof in any manner whatsoever alter or deal with the Building or any part
thereof (other than the Premise) Provided always that in exercising such right
the Landlord will endeavor to cause as little inconvenience to the Tenant as is
practicable under the circumstances.

 

--------------------------------------------------------------------------------


 

 [ex10_212.gif]    Chinachem Group

 
24.
Sub-Letting  
:
The Tenant shall not assign, sublet, license or part with possession of the
premises or any part thereof.
        25. Legal Cost    :
All costs and expenses of and incidental to the preparation and completion of
the Tenancy shall be paid and borne by the parties in equal share, save that if
the Tenant instruct another firm of solicitors to act on their behalf other than
Ford Kwan & Company in that event the Tenant shall pay to the Landlord's
solicitors Ford Kwan & Company on behalf of the Landlord the costs of the
Tenancy at half scale charge.
       
26.
Redevelopment :
The Tenant hereby agrees that if any time during the term hereby created the
Landlord shall redevelop the building by serving 6 months' prior written notice
to the Tenant and the Tenancy shall cease and be void upon the expiration of the
notice.
        27. Stamp Duty :
To be shared equally between the Landlord and the new Tenant.
        28. Special Conditions :
The premises will be delivered to the Tenant in "as is" condition and the Tenant
hereby declares and confirms that the existing fittings, partitions, ceiling,
air-conditioning ductings, fancoil units and decoration of the premises will be
taken over and upon earlier determination or expiration of the Lease, the Tenant
shall upon the Landlord's request remove at the Tenant's own costs such fitting,
partitions, ceiling, air-conditioning ductings, fancoil units and decoration and
restore and reinstate the Premises to a good and tenantable condition.
        29. Formal Tenancy Agreement :
The Tenant shall attend the office of the Landlord's solicitor on or before 31st
July 2006 to sign a Formal Tenancy Agreement which shall be in such terms as the
Landlord may in its absolute discretion determine and to pay the balance of the
deposits and such rentals and other charges as may be required by the Landlord.
Should the Tenant fail to sign the Formal Tenancy Agreement or pay the balance
of deposit or any rentals or charge on or before the date aforesaid, the
Landlord shall be entitled to forfeit all payments that have been made by the
Tenant together with the tenancy created hereunder (if any) to re-enter upon the
said premises if the same have been delivered to the Tenant without prejudice to
any other rights of the Landlord hereunder or otherwise.




--------------------------------------------------------------------------------


 

 [ex10_212.gif]    Chinachem Group

 
30.
Time Limit 
:
This offer is valid until 5:00 p.m. on 14th July 2006.

 
Please confirm your acceptance as set out above by signing and returning the
duplicate of this letter together with your cheque in a sum of HK$70,000.00
(equivalent to one month's rent) by way of initial deposit made payable to
"Chinachem Agencies Limited".


If you wish to discuss this matter in further detail, please do not hesitate to
contact our Mr. Gipsy Yung or the undersigned.





Yours faithfully,     For and on behalf of     Chinachem Agencies Limited  
Accepted By:     NCN Group Management Limited               For and on behalf of
      NCN Group Management Limited          
 
 
/s/ [ILLEGIBLE SIGNATURE]      Authorized Signature(s)   /s/ W.K. Tam Company
Chop &     Authorized Signature   W.K. Tam       Manager      




 


 
Encl.
WT/al
 

--------------------------------------------------------------------------------